
                                                                EXHIBIT 10.1
 
                                                                EXECUTION COPY




 
SEPARATION AGREEMENT
 
 
This SEPARATION AGREEMENT (this "Agreement"), dated as of February 26, 2008, is
hereby entered into between The DIRECTV Group, Inc., a Delaware corporation
("DIRECTV" or "the Company"), and News Corporation, a Delaware corporation
("News").
 
 
WHEREAS, News has entered into a Share Exchange Agreement with Liberty Media
Corporation ("Liberty"), dated as of December 22, 2006 ("Exchange Agreement"),
pursuant to which Liberty has agreed, among other things, to acquire indirectly
all of the shares of common stock, par value $.01 per share, of DIRECTV owned
indirectly by News, together with all equity interests of News in each RSN
Subsidiary and the Cash Amount, in exchange for shares of capital stock of News
beneficially owned by Liberty;
 
 
WHEREAS, for purposes of this Agreement, capitalized terms not otherwise defined
herein shall have the meanings given such terms in the Exchange Agreement;
 
 
WHEREAS, DIRECTV has been requested or required to take certain actions in
connection with the Transactions, including making various filings and
cooperating with various Governmental Authorities; and, in accordance with
Section 10.2 of the Exchange Agreement, News has agreed to pay, or reimburse
DIRECTV for, certain fees, costs and expenses incurred by DIRECTV in connection
with such actions;
 
 
WHEREAS, unanticipated objections have been asserted with respect to the
Transactions under certain Antitrust Laws or Communications Regulations and the
parties have been advised that the FCC Consent will include, as a condition,
that certain actions will be taken within one year from the effective date of
the FCC Consent, with respect to the direct-to-home satellite operations of a
Subsidiary of DIRECTV in Puerto Rico, or with respect to the cable operations in
Puerto Rico of a Subsidiary of Liberty Global, Inc. ("LGI"), a former Subsidiary
of Liberty, or with respect to the ownership of either of the foregoing (the
"FCC Puerto Rico Condition");
 
 
WHEREAS, neither News nor Liberty may be able to satisfy the FCC Puerto Rico
Condition in accordance with its terms, and DIRECTV has been requested by News
and Liberty to commit or agree to satisfy such FCC Puerto Rico Condition within
the time period specified in such FCC Puerto Rico Condition (the "DIRECTV
Undertakings") in accordance with the Undertakings Agreement (as defined below),
in order to enable News and Liberty to consummate the Transactions;
 
 
WHEREAS, the Board of Directors of DIRECTV (the "Board") has established a
special committee of the Board comprised solely of independent directors (the
"Special Committee") to consider any actions to be taken by DIRECTV in
connection with the Transactions;
 
 
WHEREAS, the Special Committee has determined that DIRECTV would be willing to
authorize the DIRECTV Undertakings in consideration of the arrangements and
agreements provided for herein, and in consideration of the arrangements and
agreements concurrently negotiated with Liberty, as set forth in the Undertaking
Agreement dated as of the date hereof between DIRECTV, News and Liberty (the
"Undertakings Agreement") attached as Annex 1-A, in light of the pending
separation of News and the Company upon the consummation of the Transactions;
and
 
 
WHEREAS, News has determined that, in consideration of the Company's willingness
to provide the DIRECTV Undertakings and in light of the pending separation of
News and the Company upon the consummation of the Transactions, it is
appropriate for News and the Company to agree upon the arrangements and
agreements addressed herein.
 
 
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the parties
hereby agrees as follows:
 
 
1.  Expense Reimbursement.
 
 
1.1  Regardless of whether the Transactions are consummated, News hereby agrees
that it shall reimburse DIRECTV (i) for certain fees, costs and expenses
incurred by DIRECTV in accordance with Section 10.2 of the Exchange Agreement
(including without limitation Liberty’s due diligence review of DIRECTV and
DIRECTV’s subsidiaries or DIRECTV’s actions taken in anticipation of the
consummation of the Transactions, including without limitation the reasonable
fees and expenses of the outside advisers, accountants and legal counsel of
DIRECTV and of the Special Committee and any filing fees paid by DIRECTV to any
Governmental Authority and other reasonable and reasonably documented
out-of-pocket fees, costs and expenses paid or incurred by DIRECTV or its
Affiliates (which term, for purposes of this Agreement, shall exclude LMC or any
Affiliate of LMC) in connection with the review of the Transactions by any
Governmental Entity) and (ii) for reasonable and reasonably documented
out-of-pocket fees, costs and expenses incurred by DIRECTV in connection with
the negotiation of this Agreement, the Undertakings Agreement or any ancillary
documents related to entering into those agreements.
 
 
1.2  News shall provide DIRECTV with at least three (3) Business Days’ prior
written notice of the anticipated Closing Date.  No later than two (2) Business
Day prior to the anticipated Closing Date, DIRECTV shall, in good faith, prepare
and deliver to News a certificate (the "Closing Fee Certificate"), signed by an
officer of DIRECTV setting forth a list of the fees, costs and expenses incurred
by and billed to DIRECTV prior to such date to be reimbursed by News in
accordance with this Section 1, together with reasonable supporting
documentation.  In the event that News objects to the amounts set forth on the
Closing Fee Certificate, DIRECTV, News and their respective representatives
shall promptly resolve such objection prior to the Closing in a mutually
agreeable manner.  Immediately prior to the consummation of the Exchange, News
shall pay, in full satisfaction of its obligations under this Section 1 to
reimburse fees, costs and expenses incurred by and billed to DIRECTV prior to
the date of the Closing Fee Certificate, by wire transfer of immediately
available funds, the amount set forth on the Closing Fee Certificate (as
adjusted prior to Closing by mutual agreement of DIRECTV and News, if
applicable) to an account designated by DIRECTV to News no later than two (2)
Business Days prior to the anticipated Closing Date.  Notwithstanding the
foregoing, in the event that the Exchange Agreement shall have been terminated
in accordance with its terms, upon such termination this Section 1.2 shall be of
no further force and effect and Section 1.3 shall govern the obligations of News
to make the payments provided for in Section 1.1.
 
 
1.3  In the event that the Exchange Agreement shall have been terminated in
accordance with its terms, News shall promptly notify DIRECTV of such
termination.  Promptly following receipt of such notice, DIRECTV will in good
faith, prepare and deliver to News a certificate (the “Termination Event Fee
Certificate”), signed by an officer of DIRECTV setting forth a list of the fees,
costs and expenses incurred by DIRECTV through the date of such Termination
Event Fee Certificate to be reimbursed by News in accordance with this Section
1, together with reasonable supporting documentation.  In the event that News
objects to the amounts set forth on the Termination Event Fee Certificate,
DIRECTV, News and their respective representatives shall promptly resolve such
objection in a mutually agreeable manner.  Within two (2) Business Days
following receipt of the Termination Event Fee Certificate, or, if News shall
object to the amounts set forth on the Termination Event Fee Certificate,
resolution of News’ objection, News shall pay, in full satisfaction of its
obligations under this Section 1 to reimburse fees, costs and expenses incurred
by DIRECTV through the date of the Termination Event Fee Certificate, by wire
transfer of immediately available funds, the amount set forth on the Termination
Event Fee Certificate (as adjusted by mutual agreement of DIRECTV and News, if
applicable) to an account designated by DIRECTV to News in the Termination Event
Fee Certificate.
 
 
1.4  Following Closing, DIRECTV shall, in good faith, from time to time, prepare
and deliver to News certificates (each, a "Post-Closing Fee Certificate"),
signed by an officer of DIRECTV setting forth a list of the fees, costs and
expenses incurred by DIRECTV prior to the Closing but not previously included in
the submission of the Closing Fee Certificate to be reimbursed by News in
accordance with this Section 1, together with reasonable supporting
documentation.  In the event that News objects to the amounts set forth on the
Post-Closing Fee Certificate, DIRECTV, News and their respective representatives
shall promptly resolve such objection in a mutually agreeable manner.  Within
two (2) Business Days following receipt of the applicable Post-Closing Fee
Certificate, or, if News shall object to the amounts set forth on the
Post-Closing Fee Certificate, resolution of News’ objection, News shall pay, in
full satisfaction of its obligations under this Section 1 to reimburse fees,
costs and expenses incurred by DIRECTV prior to Closing but not previously
included in the submission of the Closing Fee Certificate, by wire transfer of
immediately available funds, the amount set forth on such Post-Closing Fee
Certificate (as adjusted by mutual agreement of DIRECTV and News, if applicable)
to an account designated by DIRECTV to News in such Post-Closing Fee
Certificate.  Notwithstanding the foregoing, in the event that the Exchange
Agreement shall have been terminated in accordance with its terms, upon such
termination this Section 1.4 shall be of no further force and effect.
 
 
2.  Actions at Closing.  
 
 
2.1  Immediately prior to the consummation of the Exchange, News and DIRECTV
shall enter into the agreements, and take the actions, provided for in Exhibit
1.
 
 
2.2  Immediately prior to the consummation of the Exchange, (a) News shall
contribute to Splitco, in addition to any amounts to be contributed under the
Exchange Agreement, the sum of $67,500,000 by wire transfer of immediately
available funds and (b) Splitco shall contribute to DIRECTV the sum of $160
million (the “Capital Contribution”) by wire transfer of immediately available
funds.
 
 
2.3  The payment made under Section 2.2 shall, for all Tax purposes, except as
required by Law, be treated by the parties hereto and their Affiliates as
occurring immediately prior to the Exchange and be characterized as (a) a
contribution of capital by News to Splitco for payments made pursuant to 2.2(a)
in the amount of $67,500,000 and (b) a contribution of capital by Splitco to
DIRECTV in the amount of $160 million for payment made pursuant to Section
2.2(b).
 
 
3.  Assignment; Third Party Beneficiaries.  Any assignment of this Agreement by
a party without the prior written consent of the other party hereto shall be
void.  This Agreement is for the benefit of the parties hereto and their
respective successors and assigns, and no other Person shall have any rights
under or be deemed a third party beneficiary of this Agreement.
 
 
4.  Severability.  If any term, provision, covenant or restriction contained in
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions contained in this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions and agreements
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions and
agreements contemplated hereby be consummated as originally contemplated to the
fullest extent possible.
 
 
5.  Entire Agreement; Amendments; Waiver.  This Agreement (including the
Exhibits and Annexes hereto) contains the entire agreement between News and
DIRECTV concerning the terms of this Agreement.  No modification or amendment of
this Agreement or waiver of the terms and conditions hereof shall be binding
upon News or DIRECTV unless approved in writing by each of News and DIRECTV.  No
failure or delay by a party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any right, power or privilege hereunder.
 
 
6.  Counterparts.  This Agreement may be executed via electronic signature and
in separate counterparts, each of which shall be deemed to constitute an
original which is part of the same document.
 
 
7.  Remedies.  It is understood and agreed that monetary damages would not be a
sufficient remedy for any breach of this Agreement by either of the parties or
their respective representatives and that each party shall be entitled to
equitable relief, including an injunction and specific performance, as a remedy
for such breach.  Without prejudice to the rights and remedies otherwise
available to a party, including monetary damages, each party agrees that the
parties shall be entitled to equitable relief by way of injunction or otherwise
if a party or any of its representatives breaches or threatens to breach any of
the provisions of this Agreement.  Neither rescission, set-off nor reformation
of this Agreement shall be available as a remedy to any of the parties hereto.
 
 
8.  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the internal Laws of the State of Delaware, without reference
to the choice of law principles thereof.
 
 
9.  Jurisdiction.  The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the Delaware Chancery Courts, or, if the
Delaware Chancery Courts do not have subject matter jurisdiction, of the state
courts of the State of Delaware located in Wilmington, Delaware, or of the
United States of America located in any district within such state, with respect
to any Action arising out of or relating to this Agreement and the transactions
contemplated hereby, and further agree that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 11 of this Agreement shall be effective service of process for any
Action brought against the parties in any such court.  The parties hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any Action arising out of this Agreement or the transactions contemplated hereby
in the courts referenced in the preceding sentence, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
 
 
10.  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
 
11.  Notices.  All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, by facsimile
(with confirming copy sent by one of the other delivery methods specified
herein), by overnight courier or sent by certified, registered or express air
mail, postage prepaid, and shall be deemed given when so delivered personally,
or when so received by facsimile or courier, or, if mailed, three calendar days
after the date of mailing, as follows:
 
If to News:
News Corporation
1211 Avenue of the Americas
New York, NY  10036
Facsimile:  (212) 768-9896
Attention:  General Counsel
 
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY  10036
Facsimile:  (917) 777-2000
Attention:  Lou R. Kling
                  Howard L. Ellin
 
If to DIRECTV:
The DIRECTV Group, Inc.
2230 East Imperial Highway
El Segundo, CA  90245
Facsimile:  (310) 964-0838
Attention:  General Counsel
 
with a copy to:
Simpson, Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY  10017-3954
Facsimile:  (212) 455-2502
Attention:  Richard Beattie
                  Kathryn King Sudol
 



 
or to such other address and with such other copies as any party hereto shall
notify the other parties hereto (as provided above) from time to time.
 


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first written above.
 
 
THE DIRECTV GROUP, INC.
By:    /s/ LARRY D. HUNTER
 
Name:  Larry D. Hunter
 
Title:  Executive Vice President and General Counsel
 
 
 
NEWS CORPORATION
By:   /s/ LAWRENCE JACOBS
 
Name: Lawrence Jacobs 
 
Title: Senior Executive Vice President and General Counsel



 

--------------------------------------------------------------------------------

 
